Case 2:20-cv-00720-SPC-MRM Document 21 Filed 08/11/21 Page 1 of 2 PageID 104




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

EDWARD L. FOX, JR.,

             Plaintiff,

v.                                                   Case No: 2:20-cv-720-SPC-MRM

USAA CASUALTY
INSURANCE COMPANY,

              Defendant.
                                          /

                                        ORDER1

       This matter comes before the Court on review of the file. On September

18, 2020, the Court directed Defendant USAA Casualty Insurance Company to

supplement its Notice of Removal to identify Plaintiff’s domicile and to identify

Defendant’s principal place of business within fourteen days to show cause why

this case should not be remanded for lack of subject-matter jurisdiction. (Doc.

5). The Court warned Defendant that failure to do so will result in remand of

the case without further notice. (Doc. 5 at 2). Defendant’s supplement (Doc.

6) does not identify its principal place of business. Consequently, the Court




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00720-SPC-MRM Document 21 Filed 08/11/21 Page 2 of 2 PageID 105




cannot determine that diversity of citizenship is present and will remand this

case for lack of subject-matter jurisdiction.

      Accordingly, it is now

      ORDERED:

      1. The above-captioned action is REMANDED to the Circuit Court of

         the Twentieth Judicial Circuit in and for Lee County, Florida.

      2. The Clerk of Court is DIRECTED to transmit a certified copy of this

         Order to the Clerk of the Circuit Court of the Twentieth Judicial

         Circuit in and for Lee County, Florida.

      3. The Clerk is DIRECTED to deny all pending motions as moot,

         terminate any deadlines, and close the case.

      DONE and ORDERED in Fort Myers, Florida on August 11, 2021.




Copies: All Parties of Record




                                        2
